department of the treasury internal_revenue_service washington d c tax a a government entities division feb uniform issue list legend individual a individual b state c company m ira x ira w company p company n company o company q association r ira z ira y page account a account b amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount page individual c individual d attorney e attorney f law firm g ira u ira v loss a loss b loss c loss d allocation y allocation z allocation b dear this is in response to correspondence dated date as supplemented by correspondence dated june august and date and date submitted on your behalf by your authorized representative and a discussion with your authorized representative on date concerning the status of contributions to your individual_retirement_arrangements iras the following facts and representations have been submitted under penalty of perjury in support of the rulings requested individual a is married to individual b individuals a and b individuals a and b file a joint federal form_1040 are residents of state c page company m individual a was employed by company m from sponsored one or more retirement plans represented to be qualified within the meaning of sec_401 of the internal_revenue_code code in which individual a participated individual a was employed by company n from company n sponsored one or more retirement plans represented to be qualified within the meaning of sec_401 of the code in which individual a participated individual b was employed by company o from sponsored one or more retirement plans represented to meet the requirements of sec_403 of the code in which individual b participated company o individual a was eligible to receive a distribution from his company m qualified_plan due to his termination on individual a’s accrued_benefits in his company m plan was made into ira w ira w and it contained was an ira individual a established with company qon assets prior to this direct transfer ira w was an ira described in sec_408 of the code a direct transfer of amount on individual a established ira y with company p ira y was an ira in described in sec_408 of the code on was made from ira w to ira y on as a direct transfer from ira w these transferred amounts were the total account balance of ira w a direct transfer of was deposited into ira y individual a was also eligible to receive a distribution from his company n qualified_plan due to his termination on a direct transfer of on individual a’s accrued_benefits in his company n plan was made into ira y individual b was eligible to receive a distribution from her company o sec_403 plan due to her termination in check for ira z was an ira described in sec_408 of the code this direct_rollover of company o issued a payable to ira z an ira individual b established with company p on was deposited into ira z on individual b also maintained ira x with company q ira x was an ira described in sec_408 of the code pursuant to a direct transfer individual b terminated ira x in and her account balance in ira x was deposited into ira z on the amount of the assets received by ira z was individuals a and b also maintained account a a personal investment account with from account a and company q deposited it into account b a personal investment account established with company p _ individuals a and b withdrew in was used to purchase stock as an account b investment account b _ stock valued at consisted of the following stock transactions on stock costing plus __ through stock costing was received on was purchased was purchased and during totaled plus page 20u719v1 through during eventually resulting in the closure of account b on was withdrawn on was withdrawn and on individuals a and b withdrew amounts from account b was withdrawn resulting in the closure of account b individual c employed as a retirement planning specialist with company p managed the ira y and ira z from values of ira y ira z and account b held with company p had decreased significantly in or about had been assigned a new financial advisor individual d during the period that individual d acted as the financial advisor to individuals a and b the value of ira y ira zand account b continued to decrease individuals a and b were informed by company p that they until about by company p is a member of association r on instituted an association r arbitration proceeding against company p matter in arbitration individuals a and b the matter in arbitration alleged that individuals c and d were employed as financial advisors by company p the matter in arbitration contained factual allegations to the effect that company p to invest their funds including through individuals c and d advised individuals a and b their iras contrary to their stated investment objectives and risk tolerance the matter in arbitration also alleged that company p through individuals c and d although aware that individuals a’s and b’s investment objective was to save for retirement without losing their savings failed to invest their funds accordingly but instead invested in highly volatile technology and internet stocks the matter in arbitration stated that individuals a and b lost in excess of by financial advisors employed by company p in unsuitable investments recommended based on the above allegations and other allegations contained in the matter in arbitration individuals a and b alleged that the actions of company p constituted breach of fiduciary duty common_law fraud constructive fraud negligent misrepresentation breach of contract breach of duty and negligence and violations of the state c securities act furthermore the actions of company p were the proximate causes of the losses suffered by individuals a and b with respect to the investments in ira y ira z and account b individuals a and b were represented by attorney e and attorney f licensed to practice law in state c _ individuals a and b entered into a settlement agreement with on company p settlement agreement in the settlement agreement company p agreed to pay individuals a and b their claim against company p in exchange for dismissing with prejudice ae war bow from documentation contained in the file it appears that the above-referenced settlement was the result of arm’s-length negotiations between various parties with adverse interests and your authorized representative has asserted on your behalf that they were page 20uz yvi7 pursuant to the settlement agreement the matter in arbitration against company p was dismissed pursuant to the provisions of the settlement agreement reached between individual a individual b and company p on or about a check in the amount of payable to individuals a and b was sent by company p to law firm g the law firm with which attorneys e and f were associated the check was deposited into a law firm g trust account the sum of the settlement proceeds paid_by company p less attomeys’ fees and expenses associated with the matter in arbitration totaled no part of has been distributed it is still intact in the law firm g trust account the settlement agreement does not specify the portion of individual a’s ira y losses individual b’s ira z losses or individuals a’s and b’s account b losses that represented contributions to ira y consisted of which totaled on or about ira y was closed out and the account was deposited into ira u an ira established in the name of balance of individual a the amount of the loss which ira y experienced during its existence was loss a contributions to ira z consisted of on or about _ira z was closed out and the account balance of which totaled and withdrawals of on was withdrawn resulting in the closure deposits to account b consisted of was deposited into ira v an ira established in the name of individual b which totaled -reduced the initial deposits to the amount of the loss which ira z experienced during its existence was loss b of account b the amount of the loss which account b experienced during its existence was loss c it is the intent of individual a to deposit the portion of the proceeds of the settlement agreement representing losses in ira y into ira u itis the intent of individual b to deposit the portion of the proceeds of the settlement agreement representing losses in ira z into ira v it has been represented that neither individual a nor individual b received a form_1099 with respect to amounts received as a result of the above-referenced matter in arbitration and settlement agreement that for purposes of determining how much of amount the net settlement proceeds payable to individual a and individual b should be treated as representing ira losses_incurred by individual a and individual b said based on these facts and representations you request the following letter rulings - page gov71901 should be allocated between individual a’s and b’s iras and non-ira account in proportion to the losses_incurred in each account and the amounts representing ira losses as determined in response to your first ruling_request may be contributed as replacement payments to the iras of individuals a and b with respect to the requested letter rulings code sec_219 and sec_408 govern the timing and amount of contributions to individual_retirement_arrangements see eg code sec_219 sec_219 sec_219 f and d the initial issue presented in this case is whether the service should treat _ by individuals a’s and b’s iras y and z respectively and as a result not treat the intended contributions of portions of contributions subject_to the limitations of code sec_219 and sec_408 to iras u and v as ordinary as replacing losses suffered with respect to the initial issue it has been represented that individuals a and b initiated an arbitration action against company p relating to significant losses in value of various investments including an ira set up and maintained in the name of individual a and an ira set up and maintained in the name of individual b the arbitration action alleged various causes of said losses of value relating to activities taken either by company p or other named parties allegedly acting as the agents of company p arbitration action were represented by counsel and the arbitration action was settled in good_faith pursuant to the settlement individuals a and b recovered after attorney’s fees were deducted amount which represented losses suffered in both individuals a's and b’s iras and non-ira property held jointly by individuals a and b is being held by law firm g pending the issuance of this letter_ruling all parties to the a determination of whether settlement proceeds should be treated as a replacement payment rather than an ordinary contribution must be based on all the relevant facts and circumstances surrounding the payment of the settlement proceeds see revrul_2002_45 c b which applies a facts_and_circumstances_test to determine whether a payment to a qualified_plan under code sec_401 is a restorative payment to a plan as opposed to a plan contribution we believe that it is appropriate to apply the reasoning of revrul_2002_45 to iras as a general_rule payments to an ira are restorative payments only if the payments are made in order to restore some or all of the ra losses resulting from breach of fiduciary duty fraud or federal or state securities violations such as payments made pursuant to a court-approved settlement or independent third-party arbitration or mediation award in contrast payments made to an ira to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments fe in the instant case as noted above individuals a and b instituted an association r arbitration proceeding against company p the matter in arbitration contained factual allegations to the effect that company p through individuals c and d advised individuals a and b to invest their funds including their iras contrary to their stated investment objectives and risk tolerance the matter in arbitration stated that individuals a and b financial advisors employed by company p and the actions of company p were the in unsuitable investments recommended by lost in excess of _ page proximate causes of the losses suffered by individuals a and b with respect to the investments in ira y ira z and account b subsequently individuals a and b and company p settled the matter in arbitration furthermore all of the parties to the matter in arbitration were represented by counsel fs accordingly from the facts presented in this case the payment from company p to individuals a and b was the result of an arm’s-length settlement of a good_faith claim of are contributed to the iras as is the intent liability and as such if portions of of individuals a and b said contributions will be restorative payments rather than additional contributions to their iras made to merely replenish their ra account balances after investment losses in this case the service has noted that ira y experienced a loss of loss a ira z experienced a loss of loss b and account b experienced a loss of loss c loss a and loss b and loss c total loss d loss a of loss d loss b is approximately loss d of loss d and loss c is approximately is approximately of the above-referenced settlement proceeds were designed to replace a portion of individual a’s and individual b’s losses ira and non-ira due to alleged misconduct on the part of company p in this case as indicated above the service notes that the settlement agreement did not specify which portions of individual b’s ira losses or individuals a’s and b’s non-ira losses in the absence of such specification the service concludes that it is appropriate to allocate a pro-rata portion of non-ira losses attorney's_fees and expenses to such ira and were allocable to individual a’s ira losses since loss a is approximately allocation y since loss b is approximately percent of loss d of loss d of ‘is of is allocation z since loss c is approximately of loss d of is allocation b the net settlement proceeds payable to individual thus with respect to your first ruling_request we conclude that for purposes of determining how much of a and individual b should be treated as representing ira losses_incurred by individual a and individual b said should be allocated between individual a's and b’s iras and non-ira account in proportion to the losses_incurred in each account as a result of the proportional allocation allocation y represents a recovery_of some of the losses suffered in individual a’s ira y and allocation z represents a recovery_of some of the losses suffered in individual b’s ira z with specific respect to your second ruling_request as noted above allocations y and z represent recoveries of ira losses furthermore as detailed above said allocations were recovered as a result of an arm’s-length transaction between adverse parties which was settled in good_faith thus the service will treat allocations y and z as restorative payments as se page accordingly with respect to your second ruling_request based on the particular facts and circumstances presented herein we hold that if contributed to iras u and v respectively allocation y and allocation z will be considered to be restorative payments replacing portions of individual a’s and b’s losses in iras y and z and as such will not be subject_to the limitations on contributions found in code sec_219 and sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the iras described herein satisfied the requirements of sec_408 of the code and assumes that they do in accordance with representations made to that effect this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to d at sincerely yours vv employee_plans technical group mangger enclosures deleted copy of letter_ruling notice of intention to disclose
